Exhibit 10.1

SECOND AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

This SECOND AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT, dated as of October
22, 2020 (this “Amendment”), is made and entered into by and among: (i) Superior
Energy Services, Inc. (“Superior”) and its direct and indirect wholly-owned,
domestic subsidiaries (each, a “Company Party” and collectively, including
Superior, the “Company Parties”); and (ii) the undersigned holders of claims
(and together with their respective successors and permitted assigns, the
“Consenting Noteholders”) under (a) that certain Indenture, dated as of
December 6, 2011 (the “2021 Indenture”) and (b) that certain Indenture, dated as
of August 17, 2017 (the “2024 Indenture”), and amends that certain Restructuring
Support Agreement, dated as of September 29, 2020, by and among the Company
Parties and the Consenting Noteholders (as amended by that certain First
Amendment to Restructuring Support Agreement dated as of October 14, 2020 (the
“First Amendment”) and as amended, restated, supplemented or otherwise modified
from time to time, the “Restructuring Support Agreement”). Capitalized terms
used but not otherwise defined herein have the meanings ascribed to such terms
in the Restructuring Support Agreement.

RECITALS

WHEREAS, Section 13 of the Restructuring Support Agreement permits certain
modifications and amendments of the Restructuring Support Agreement by written
agreement executed by the Company Parties and the Required Consenting
Noteholders; and

WHEREAS, pursuant to Section 13 of the Restructuring Support Agreement, the
parties hereto desire to amend the Restructuring Support Agreement as set forth
in this Amendment.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party hereto, intending to be
legally bound hereby, agrees as follows:

AGREEMENT

Section 1. Amendment to the Restructuring Support Agreement

Subject to the satisfaction of the conditions precedent specified in Section 3
hereof, but effective as of the date hereof, Section 4 of the Restructuring
Support Agreement is hereby amended and restated in its entirety to read as
follows:

 

  4.

Milestones

a.    The Company shall, during the RSA Time Period, fully comply with the
following milestones (the “Milestones”) unless extended or waived in writing by
the Required Consenting Noteholders:

(1)    no later than November 2, 2020, the Company shall commence solicitation
of votes on the Plan;



--------------------------------------------------------------------------------

(2)    no later than November 3, 2020, the Company shall have commenced the
Chapter 11 Cases (the “Petition Date”);

(3)    no later than November 4, 2020, the Company shall have filed the Plan,
the Disclosure Statement and a motion seeking to schedule a combined hearing on
the Plan and Disclosure Statement (the “Combined Hearing Motion”);

(4)    no later than November 9, 2020, the Bankruptcy Court shall have entered
an order granting the relief requested in the Combined Hearing Motion;

(5)    no later than December 8, 2020, the Bankruptcy Court shall have entered
the Plan Confirmation Order and an order approving the Disclosure Statement
(which order may be the Plan Confirmation Order); and

(6)    no later than December 18, 2020, the effective date of the Plan (the
“Plan Effective Date”) shall have occurred.

Section 2. Ratification

Except as specifically provided for in this Amendment and the First Amendment,
no waivers, releases, changes, amendments, or other modifications have been made
on or prior to the date hereof or are being made to the terms of the
Restructuring Support Agreement or the rights and obligations of the parties
thereunder, all of which such terms are hereby ratified and confirmed and remain
in full force and effect.

Section 3. Effectiveness

This Amendment shall become effective and binding on the Parties on the date
counterpart signatures to this Amendment shall have been executed by (a) the
Company Parties, and (b) the Required Consenting Noteholders.

Section 4. Headings

Titles and headings in this Amendment are inserted solely for the convenience of
reference and are not a part of and are not intended to govern, limit, or aid in
the construction or interpretation of any term or provision hereof.

Section 5. Execution of Amendment

This Amendment may be executed and delivered (by facsimile, electronic mail, or
otherwise) in any number of counterparts, each of which, when executed and
delivered, shall be deemed an original, and all of which together shall
constitute the same agreement.



--------------------------------------------------------------------------------

Section 6. Governing Law; Jurisdiction; Selection of Forum; Waiver of Trial By
Jury

THIS AMENDMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. By its
execution and delivery of this Amendment, each of the Parties hereby irrevocably
and unconditionally agrees for itself that any legal action, suit or proceeding
against it with respect to any matter arising under or arising out of or in
connection with this Amendment or for recognition or enforcement of any judgment
rendered in any such action, suit or proceeding, shall be brought in the United
States District Court for the Southern District of New York and only to the
extent such court lacks jurisdiction, in the New York State Supreme Court
sitting in the Borough of Manhattan, and by execution and delivery of this
Amendment, each of the Parties hereby irrevocably accepts and submits itself to
the jurisdiction of such courts, generally and unconditionally, with respect to
any such action, suit or proceeding. Notwithstanding the foregoing consent to
jurisdiction and venue, upon any commencement of the Chapter 11 Cases and until
the Plan Effective Date, each of the Parties agrees that the Bankruptcy Court
shall have jurisdiction over all matters arising out of or in connection with
this Amendment. Each party hereto irrevocably waives any and all right to trial
by jury in any legal proceeding arising out of or relating to this Amendment or
the transactions contemplated hereby.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers or other agents,
solely in their respective capacity as officers or other agents of the
undersigned and not in any other capacity, as of the date first set forth above.

 

    DEBTOR PARENT:     SUPERIOR ENERGY SERVICES, INC.     By:  

/s/ David D. Dunlap

    Name:   David D. Dunlap     Title:   President & Chief Executive Officer

 

    DEBTOR SUBSIDIARIES:    1105 PETERS ROAD, L.L.C.   

ADVANCED OILWELL SERVICES, INC.
COMPLETE ENERGY SERVICES, INC.
CONNECTION TECHNOLOGY, L.L.C.
CSI TECHNOLOGIES, L.L.C.

GUARD DRILLING MUD DISPOSAL, INC.

H.B. RENTALS, L.C.

  

INTERNATIONAL SNUBBING SERVICES, L.L.C.
PUMPCO ENERGY SERVICES, INC.

SEMO, L.L.C.

SEMSE, L.L.C.

SERVICIOS HOLDING I, INC.

SES INTERNATIONAL HOLDINGS GP, LLC
SES TRINIDAD, L.L.C.

SESI, L.L.C.

SESI CORPORATE, LLC
SESI GLOBAL, LLC

SPN WELL SERVICES, INC.

  

STABIL DRILL SPECIALTIES, L.L.C.
SUPERIOR ENERGY SERVICES, L.L.C.

SUPERIOR ENERGY SERVICES COLOMBIA, LLC
SUPERIOR ENERGY SERVICES GP, LLC
SUPERIOR ENERGY SERVICES-NORTH

AMERICA SERVICES, INC.

  

SUPERIOR INSPECTION SERVICES, L.L.C.
SUPERIOR HOLDING, INC.

WARRIOR ENERGY SERVICES CORPORATION
WILD WELL CONTROL, INC.

   WORKSTRINGS INTERNATIONAL, L.L.C.

 

  By:  

/s/ David D. Dunlap

  Name:   David D. Dunlap     Authorized Signatory

Signature Page to Amendment to Restructuring Support Agreement



--------------------------------------------------------------------------------

 

 

 

 

 

[Consenting Noteholder Signature Pages Omitted]

 

 

 

 